Order, in so far as it denies the receiver’s motion to be put in possession of the water plant at Long Beach, affirmed, with leave to renew in the event that the city of Long Beach fails to file the security required by section 23 of the Condemnation Law, as specified in the decision in the condemnation proceeding (City of Long Beach v. Long Beach Water Co., ante, p. 902), decided herewith. The remaining provisions of the order appealed from are reversed on the law and the facts. As thus modified the order is affirmed, without costs. No opinion. Kelly, P. J., Rich, Jayeox, Kelby and Kapper, JJ., concur. Settle order on notice.